Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Claims 1 and 14 have been amended in the response dated 8/18/22. Claims 13,21 have been cancelled. Claims 1-2, 6-12, 14-20 are presently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, 10-11, 14, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TEC MO (ITBO20130302 A1, hereinafter “TEC”) in view of Yamaguchi et al. (US 6268583 B1, hereinafter “Yamaguchi ‘583”).
Regarding claim 1, TEC discloses a method of assembling an electrode (Par. 0010, the electrode shown in Fig. 1 and method steps in Figs. 2A-2D) by securing together an emitter of the electrode (Fig. 1, “cathode” 4) inside an emitter holder (Fig. 1, “insert” 3) while at the same time securing together the emitter holder inside of a tubular body (“hollow body” 2, Fig. 1) of the electrode (Fig. 1 shows emitter holder 3 secured to tubular body 2), the securing together being accomplished by simultaneously applying (“simultaneous forcing,” Par. 0031 of punch 11, which requires an equal and opposite force applied by support 10 of press) a proximal directed force (applied by Fig. 2D #11, Pars. 0029-0030) to the emitter and a distal directed force (applied by Fig. 2D, #10, Par. 0031) to the emitter holder to induce a bulging of the emitter inside the emitter holder (emitter 4 bulges as described in Par. 0029 and as shown in Figs. 2C-2D and 1--in Fig. 2C, the emitter protrudes above the emitter holder and does not completely fill the emitter holder space. However, After application of force 11 in Fig. 2D, the emitter fully occupies the space in emitter holder as in Fig. 1, due to bulging at least at the bottom of the emitter 4 as pictured);
to cause an external surface of the emitter to forcefully contact an internal surface of the emitter holder (para. 0029, ".firmly lock ... cathode 4 in the insert 3"),
and to induce a bulging of the emitter holder inside the distal end of the tubular body (para. 0030, “plastic deformation” of emitter holder 3 so as to “forcefully occupy the entire volume” of hole 5 in tubular body 2; the bulging is shown between Figs. 2C and 2D) to cause an external surface of the emitter holder to forcefully contact an internal surface of the tubular body to produce a leak-tight seal (para. 0029, " firmly lock...insert 3 in the body 2". Fig. 1 shows elements #2,#3,#4 as directly continuous, and discloses the introduction of coolant fluid to the interior of 2 as in Par. 0012, so TEC discloses a leak-tight seal)
and an electrical connection between the emitter holder and the tubular body (para 00023, “body 2 of copper" {Fig. 1, #2} in contact with "silver insert" {Fig. 1, #3}; Two metals in direct contact form an electrical connection),
the securing together being accomplished without soldering or fusing the emitter holder to the tubular body and without soldering or fusing the emitter to the emitter holder (para. 0011, "cathode and insert head rigidly constrained to base body without any welding or gluing"),
the emitter holder including a cylindrical portion (emitter holder 3 has a cylindrical portion 3b, Fig. 2B, note that 3b becomes a “truncated cone” after the force is applied, Par. 0020, Fig. 1, and prior to this is a cylinder as in Fig. 2B),
and during the application of the proximal and distal directed forces the cylindrical portion bulges  to forcefully contact the internal surface of the tubular body (para. 0030:“plastic deformation” of “upper portion 3b…in the upper tapered trunk portion 5a…so as to forcefully occupy the entire volume”, with bulging shown between Figs. 2B and 2D/1)
the internal surface of the tubular body defining a distal through opening of the tubular body (Figs. 1  and 2A together show opening 5 being open at the top, and tool 10 inserted into a distal open end),
wherein the emitter holder (3) includes a cavity (6, Fig. 2B) having an open distal end and a closed proximal end (see Annotated Fig. 2B below)

    PNG
    media_image1.png
    308
    580
    media_image1.png
    Greyscale

and prior to the application of the proximal and distal directed forces the emitter is positioned inside the cavity (Fig. 2C shows emitter 4 inside cavity 6, prior to application of force by elements 10 and 11 of Fig. 2D), and
prior to the application of the proximal and distal directed forces, the emitter has a first diameter (the diameter of 4 in Fig. 2C) and a first length (the vertical length of 4 in Fig. 2C) and the cavity has a second diameter and a second length (the diameter and length of the cavity in Fig. 2C), the second diameter {of cavity} being greater than the first diameter {of emitter} (Fig. 2C, emitter 4 shown inserted in cavity #6, therefore diameter of #4 must be less than diameter of #6, because in Fig. 2C, force has not yet been applied as in Par. 0029), and the second length {length of cavity} being less than the first length {length of emitter} (Fig. 2C shows length of cavity 6 less than length of emitter 4 since emitter is sticking up from cavity).

TEC discloses the emitter holder (3) includes a first part (3d) that protrudes proximally from the cylindrical portion (Fig. 2C), 
the first part having a first length before the application of the proximal and distal directed forces (that shown in Fig. 2C) and a second length after the application of the proximal and distal directed forces (that shown in Fig. 2D).
TEC fails to disclose whether the second length of the first part is less than or equal to the first length of the first part. However, making the first part a reduced length is a step known in the art (Yamaguchi ‘583, in Figs. 6D-6E, shows first part 189 of the emitter holder 181 being reduced in length in the manufacturing process. See also Col. 22 lines 15-17: “the excessive inside portion 189 of the electrode 181 in which the heat-resistant insert 185 is embedded is cut off.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified TEC by configuring the second length of the first part to be less than the first length of the first part, as taught by Yamaguchi ‘583, in order to allow for improved cooling (“so that the rear face 185A of the heat-resistant insert 185 is exposed to the space (cooling water passage) inside the electrode 181,” Yamaguchi ‘583 Col. 22 lines 17-19). Furthermore, reducing the length of the first part after application of forces would have been obvious to one of ordinary skill because this ensures that the electrode is in its final, secure configuration before operations are performed on it.

Regarding claim 2, TEC discloses the method of assembling an electrode according to claim 1, and further discloses wherein each of the emitter (4) and emitter holder (3) shorten during the application of the proximal and distal directed forces ( Fig. 2C compared with Fig. 1 shows shortening in both the electrode 4 and the electrode holder 3. Furthermore, axial compressive force [see axial direction of force as indicated in Fig. 2D] applied to ends of metal cylinder causes shortening along axis in accordance with Hooke’s Law and Young’s modulus equation. Evidence: The Physics Hypertextbook, 1998-2015, p. 1-13 Hooke’s Law, p. 4-13 Young’s Modulus equation).
Regarding claim 6, TEC discloses the method of assembling an electrode according to claim 1, wherein after the application of the proximal and distal directed forces the emitter has a compressed length less than the first length {initial emitter length} (Fig 2D after-pressing-force shows emitter #4 with less length than prior-to-force length shown in Fig. 2C).
Regarding claim 7, TEC discloses the method of assembling an electrode according to claim 6, wherein the compressed length {compressed length of emitter} is greater than or equal to the second length {length of cavity} (Fig. 2D shows compressed emitter #4 length equal to length of cavity #6).
Regarding claim 8, TEC discloses the method of assembling an electrode according to claim 6, wherein the compressed length {compressed length of emitter} is less than or equal to the second length {length of cavity} (Fig. 1 shows emitter #4 with compressed length equal to second length i.e. length of cavity #6).
Regarding claim 10, TEC discloses the method of assembling an electrode according to claim 1, wherein prior to the application of the proximal and distal directed forces the cylindrical portion of the emitter holder has a third diameter and a third length (the diameter of 3b and the vertical length of 3b as shown in Annotated Fig. 2C, below) and the distal through opening of the tubular body has a fourth diameter greater than the third diameter (the maximum diameter of 5a is greater than that of 3b as shown in Fig. 2C), 

    PNG
    media_image2.png
    291
    496
    media_image2.png
    Greyscale

 and after the application of the proximal and distal directed forces the cylindrical portion of the emitter holder has a compressed length less than the third length (the compressed length, in Fig. 2D, of cylindrical portion 3b is less than the uncompressed length in Fig. 2C).
Regarding claim 11, TEC discloses the method of assembling an electrode according to claim 1, wherein the cavity (6) has a proximal end portion that includes a wall that converges radially inward. (Fig. 2B shows cavity #6 with bottom that converges radially inward to a point).
Regarding claim 14, TEC further discloses the first part resides inside a cavity of the tubular body both before and after the application of the proximal and distal directed forces. (Fig.2C and Fig. 2D, before and after application of forces, show emitter holder “first part’, 3d, both before and after application of forces, extending into cavity of 2 (the space where support 10 is placed in the method steps of Figs. 2A-2D).
Regarding claim 19, TEC discloses the method of assembling an electrode according to claim 14, further comprising introducing a 
Regarding the fluid being “pressurized,” Yamaguchi ‘583teaches a method wherein pressurized (cooling) fluid is introduced into a cavity of a tubular body (“the delivery pressure of the water pump,” Col. 9 line 61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified TEC by configuring the fluid introduced to be pressurized as taught by Yamaguchi ‘583 because this improves the cooling rate (Yamaguchi ‘583 Col. 3 lines 31-34).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TEC.
Regarding claim 9, TEC discloses the method of assembling an electrode according to claim 1 above, and further discloses, prior to the application of the proximal and distal directed forces (i.e. the configuration in Fig. 2C), the emitter (4) has a distal end portion that is located distal to a distal face of the emitter holder (see Annotated Fig. 2C below) by an unspecified distance (the amount the distal end portion of 4 protrudes above the distal face); and the second diameter (of the cavity) is greater than the first diameter (of the emitter) by an unspecified amount (see claim 1 above).

    PNG
    media_image3.png
    326
    437
    media_image3.png
    Greyscale

TEC teaches that the emitter should be inserted prior to pressing so that the distal end protrudes slightly above the distal face of the emitter holder ( para. 0029, “cathode 4 protrudes slightly”) and that force is to be used to press the emitter into the emitter holder. The amount of emitter material, or protrusion amount, that will be subject to pressing is a result-effective variable selected to accomplish the goal of the invention, which is to plastically-deform the emitter into the cavity to occupy the entire volume (para. 0029, “forcefully occupy entire volume”, and to thereby “fit and lock the insert 3 into body 2 and the cathode 4 into insert 3”). In this case varying the size of said dimension of the emitter distal face above the emitter holder is recognized as a result-effective variable which is result of a routine experimentation.
Regarding the specific diameter sizes, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of TEC to have the second diameter be 0.0001-0.0002 inches greater than the first diameter as claimed, because the relative diameters determine the amount of material that must be deformed to ensure a locked fit. 
The amount of emitter material to be pressed, determined by the amount of emitter protrusion, is a result-effective variable within the grasp of persons of ordinary skill as  matter of routine adaptation and engineering.), and the amount of emitter material required to be pressed to ensure a locked fit is a result-effective variable. In this case varying the emitter distal face above the emitter holder to vary the amount of  material available for compression, and varying the diameters in order to achieve solid locking-in of the emitter into the emitter holder, is recognized in the art to be a result effective variable. (MEP 2144.05IIa).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TEC  in view of Yamaguchi ‘583, further in view of Yamaguchi et. al. (US 6,583,378, hereinafter “Yamaguchi”).
Regarding claim 12, TEC discloses the invention as set forth with respect to claim 7 above, but is silent concerning wherein after the application of the proximal and distal directed forces, the distal end portion of the emitter is located distal to a distal face of the emitter holder by 0.0005 inches to 0.015 inches.
Yamaguchi teaches after the application of the proximal and distal directed forces (col. 3, lines 43-44, “pressure welding or forcing”) the distal end portion of the emitter is located distal to the distal face of the emitter holder by 0.0005 inches to 0.015 inches (Fig. 5, chart shows y-axis/abscissa with “PROTRUSION LENGTH L from -0.5 to 0, where negative value indicates protrusion above the top of the emitter holder. This portion of the chart covers the range 0.5mm to 0 mm protrusion, compared to the claimed range of 0.0005 inches= .0127mm to .015 inches = .381mm. Therefore, the claimed range is entirely bounded). Yamaguchi teaches that protrusion improves electrode service life. (col. 3, line 22 )
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the invention of TEC with the protruding emitter of Yamaguchi in order to improve service life of the electrode.
Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TEC in view of Yamaguchi ‘583, further in view of Marner (US Pat. 6114650).
Regarding claim 15, TEC discloses the invention as in claim 1, and in addition discloses 

    PNG
    media_image4.png
    273
    339
    media_image4.png
    Greyscale

the proximal directed force is applied by a proximal facing surface of a first tool (Fig. 2D, tool 10; ‘A’ on Examiner Diagram above indicates a facing surface of tool 10 which is less than maximum diameter “B” of emitter holder) and the distal directed force is applied by a distal facing surface of a second tool (Fig 2D, #11, bottom surface applied distal directed force). TEC does not teach that a distal surface of tool #11 having a diameter that is less than a maximum diameter “B” of the emitter holder. However, Marner ( Fig. 6, #98) teaches a tool (#98, Fig. 6) with surface (#29) that has a diameter less than the maximum diameter of emitter holder (#36). Marner (Fig. 7) teaches use of tool (#98) in order to sink the emitter holder below the surface of tube (#95), with the entire surface then being milled flat( col. 4, lines 45-55). It would have been obvious to one of ordinary skill in the art at the time of the filing to substitute the TEC tool with the Marner tool with the diameter less than the maximum diameter of the emitter holder because the simple substitution of one known element for another would have yielded predictable results of sinking the emitter holder below surface of tube. [Use of a smaller diameter tool, with slightly less diameter than the distal surface of the emitter holder, is mechanically equivalent to a larger diameter tool when the goal is to press the distal surfaces of the tube, emitter holder, and emitter flush onto the same plane, since excess tool surface, hanging in free space adjacent to the contact area with the emitter holder, does not change the intensity of force applied over the contact area between the tool and the workpiece. A smaller diameter tool therefore is a substitution of one known element for another, yielding the predictable result of forcing the emitter to be flush with the emitter holder. Then, the further desirable result taught by Marner would result by forcing the emitter and emitter holder below the surface of tube, so that the emitter, emitter holder, and tube could be milled to optimally flat surface( col. 4, lines 45-55)].
Regarding claim 16, TEC discloses the method of assembling an electrode according to claim 15, and further discloses each of the proximal and distal facing surfaces is planar. (Fig. 2D shows planar surfaces on the bottom of #11 and planar portion “A” of #10 in contact with the emitter holder, as shown in Examiner diagram regarding claim 15, above).
Regarding claim 20, TEC discloses the method of assembling the electrode as discussed with respect to claim 15 above, and further teaches the first tool (10) comprises a first head that includes the proximal facing surface (Fig. 2D,#10; A in examiner diagram with respect to claim 15 above) and the second tool comprises a second head that includes the distal facing surface (Fig. 2D, #11, surface C in examiner diagram below). TEC fails to disclose the second head having a second diameter that is less than the first diameter.

    PNG
    media_image5.png
    277
    526
    media_image5.png
    Greyscale
 
However, Marner teaches a tool (#98, Fig. 6) with surface (#29) that has a diameter less than the maximum diameter of emitter holder (#36). This tool having a smaller diameter than the maximum diameter of the emitter holder will also mean the diameter is smaller than the first diameter. Marner (Fig. 7) teaches use of tool (#98) in order to sink the emitter holder below the surface of tube (#95), with the entire surface then being milled flat (col. 4, lines 45-55). It would have been obvious to one of ordinary skill in the art at the time of the filing to substitute the tool 11 of TEC with a smaller diameter tool as taught by Marner tool, with the diameter less than the maximum diameter of the emitter holder and thus of the first diameter,  because the simple substitution of one known element for another would have yielded predictable results of sinking the emitter holder below surface of tube. [Then, the further desirable result taught by Marner would result by forcing the emitter and emitter holder below the surface of tube, so that the emitter, emitter holder, and tube could be milled to optimally flat surface( col. 4, lines 45-55)].
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over TEC in view of Yamaguchi ‘583, further in view of Marner, as applied to claim 15 above, and further in view of Ross (US 2018/0354022) as evidenced by Luo (US 5,601,734).
Regarding claim 17, TEC in view of Marner discloses the method of assembling an electrode according to claim 15. While TEC contemplates forming a concave indentation (See the variation in Fig. 3) and discloses the use of a pressing tool (11), TEC does not disclose that tool configured to form the concave indentation. However, Ross (Fig. 6, #4) teaches a press tool configured to form a concave indentation.
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the invention of TEC in view of Ross to provide a press tool that provides concave indentation. (TEC in view of Ross in further view of Marner does not detail why concave indentation is desirable and therefore a factor in motivation.)
Lou teaches that concave indentation minimizes loss of expensive hafnium metal upon initial use of the electrode. Luo teaches an electrode insert with a concave indentation (Fig. 3A, #52 ) and a concavity of .024 inches depth (col. 5, lines 53-54 ). Luo further teaches that the optimum depth of indentation may be determined from process parameters such as electrical current level, diameter of the insert, and gas flow pattern (col 2, lines 60-68) with the desired result being that that metal loss from the electrode when the electrode is first put into use is minimized. (col. 3, lines 5-10 ); Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify TEC in view of Marner to use the tool of Ross to put a concave indentation into the workpiece, which, as taught by Lou, minimizes loss of cathode metal during initial use of the cathode.
Regarding claim 18, TEC in view of discloses the method of assembling an electrode according to claim 15 as discussed, including an electrode insert with a concave indentation (TEC Fig. 3). While TEC contemplates forming a concave indentation (See the variation in Fig. 3), TEC does not disclose that the concave indentation has a maximum depth of between 0.047 inches to .075 inches.
Luo teaches that the electrode will spontaneously form the optimum concavity after a short period of initial use and that metal loss can be reduced by pre-forming the concavity (col 5, lines 20-25). Accordingly, the depth of concavity is a known result- effective variable optimized to minimize initial loss of metal when the insert is put into use.
Luo is silent that the concavity, stated by Lou to be 0.24 inches deep in one example, is within the range of 0.047-0.075. However, the courts have held that where general conditions of a claim are disclosed in the prior art (a concavity .024 inches deep, col. 5, lines 53-54, in Luo), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa) In this case Luo teaches concavity as a general condition, and also in the particular instance of 0,024 in. depth (col 5, lines 53-54); therefore concavity in the claimed range is not inventive according to the courts. Lou discloses that concave indentation minimizes loss of expensive hafnium metal upon initial use of the electrode. Luo teaches an electrode insert with a concave indentation (Fig. 3A, #52 ) and a concavity of .024 inches depth (col. 5, lines 53-54 ). Luo further teaches that the optimum depth of indentation may be determined from process parameters such as electrical current level, diameter of the insert, and gas flow pattern (col 2, lines 60-68) with the desired result being that that metal loss from the electrode when the electrode is first put into use is minimized. (col. 3, lines 5-10 ). Varying the size of concavity is recognized as a result-effective variable which results from routine experimentation. In this case varying the concavity to minimize the metal loss from the electrode when the electrode is first put into use (col. 3 Il. 10-35), is recognized in the art to be a result effective variable, and thus It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified TEC by configuring the concave indentation depth to be the claimed range because it amounts to optimization of a result-effective variable.
Response to Arguments
Applicant's arguments with respect to claim 1 (formerly claims 1 and 13) have been fully considered but they are not persuasive. Applicant argues that Yamaguchi cannot teach the second length of the first part being less than the first length of the first part because Yamaguchi allegedly does not contain a first part (the first part being part of the emitter holder)--that there is no “distinction made between what constitutes the electrode and what constitutes the emitter holder.” The examiner respectfully disagrees. The electrode in Yamaguchi is interpreted as being the electrode as a whole pictured in Figs. 6D-F, including at least elements 181 and 185 (as in the instant claim, the “electrode” is the overall electrode apparatus having an emitter holder and an emitter). As noted in the previous action and above, the first part is interpreted as corresponding to the lower part of the emitter holder. For clarity, the figure 6D is reproduced below:

    PNG
    media_image6.png
    300
    603
    media_image6.png
    Greyscale

Where the emitter is mapped to element 185, and the emitter is held in an element indicated by the emitter holder, with the first part of the emitter holder being that which protrudes from the bottom, much as in the primary reference TEC. Clearly, between Figs. 6D and 6E, the length of the emitter holder first part is shorter. As mapped, Yamaguchi does disclose an emitter holder, namely the cylindrical region surrounding the emitter, which holds emitter 185. 
Furthermore, Applicant suggests that proximal and distal forces are not applied in Yamaguchi. However, the forces are taught by the primary reference, and in the combination, the length would be shorter after the forces are applied--that is, after the electrode has been assembled. Note that the claims do not require a causal link between the application of forces and the shortening of the length. 
The examiner notes that the text reference to lines 13-15 (with respect to previous claim 13) should in fact have been lines 15-18, and the typographical error is corrected above. However, since the relevant portion was directly quoted in the previous action, Applicant was well advised of the intended interpretation.
Arguments against the other claims do not present any additional arguments but rest on the independent claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761